Citation Nr: 0609734	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for a right knee disorder as secondary to 
service-connected residuals of a right foot injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO), which declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a right knee condition.

The Board observes that in August 2003 the RO adjudicated a 
claim as to whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
right knee disorder.  In so doing, the RO noted the January 
1986 rating decision in which the RO denied the claim of 
service connection on a direct basis.  The claim of secondary 
service connection is a distinct and separate claim.  Thus, 
the Board has characterized the issue as noted on the cover 
sheet of this document.

In September 2005, the veteran appeared before the Board and 
presented testimony in support of his claim.  A transcript of 
the veteran's testimony has been associated with his claims 
file.


FINDINGS OF FACT

A right knee disorder is casually related to the service-
connected right foot disability

CONCLUSIONS OF LAW

A right knee disorder is proximately due to or the result of 
a service-connected right foot disorder.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in May 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC), and the May 2003 VCAA 
letter informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC and May 2003 letter informed him 
why the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letters 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
veteran's claim is in equipoise and has granted secondary 
service connection for the right knee disorder.  The 
questions as to the appropriate disability rating or 
effective date to be assigned, while not provided to the 
veteran by the RO, will be addressed by the RO in 
effectuating the award of service connection.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



Service Connection for a Right Knee Disorder as Secondary to 
the Service-Connected Right Foot Disorder.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected right foot disorder 
and his current right knee pathology.  The record before the 
Board contains two medical opinions addressing this question.  
A VA examiner in July 2003 noted that the veteran walked with 
a normal gait and opined that the veteran's right knee 
problems are unrelated to the service-connected right foot 
injury.  He reported that there was no gross malalignment of 
the knee or the foot and ankle.  In contrast to this opinion, 
the veteran's private physician, in a statement dated in 
January 2004, stated that the veteran has continuing knee 
discomfort following his arthroscopic surgery in May 2003 and 
opined that his continuing knee symptoms are related to an 
altered gait pattern due to his service-connected right foot 
disorder.  

Both of the above opinions are deemed to be competent medical 
evidence regarding the etiology of the veteran's right knee 
disability.  The Board notes that there was disagreement as 
to whether the veteran had an altered gait due to his 
service-connected residuals of a right foot injury.  The 
question as to whether the veteran had an altered gait or not 
was the basis for both opinions of record.  The Board finds 
the veteran's testimony to the effect that he has an altered 
gait due to his service-connected foot disability to be 
credible.  Therefore, in resolving all doubt to the veteran, 
the Board finds that secondary service connection for a right 
knee disorder is warranted.


ORDER

Service connection for a right knee disorder as secondary to 
service-connected residuals of a right foot injury is granted 



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


